Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Puja Detjen (72311) on 07/12/2022.

The application has been amended as follows: 
The claim set of 01/12/2022 (the claim set of 05/12/2022 not being entered) has been amended as per the following:
	Claim 1:
	Lines 5-6 have been amended as follows: “and wherein” has been deleted.
	Line 8: “are between the transducer and one of the two reflectors and the local finger period is” has been amended to --are between the transducer and the at least one of the two reflectors, and is--
	Line 10: “and at least one of the two reflectors.” is amended to --and the at least one of the two reflectors; and--
	The following is added after line 10 (forming lines 11-14):
	--the local finger period across each of the two reflectors has a maximum at a beginning of at least one of the two transition regions and has a slope towards an outer end that faces away from the transducer where the local finger period has a value below the maximum.--

	Claim 3:
	Lines 3-4 are amended from “one of the two reflectors across one of the two transition regions” to --the at least one of the two reflectors across the transition region--.

	Claim 4:
	Lines 1-2 are amended from “each of two transition regions” to --the transition region--.
	
	Claim 5:
	Line 2 is amended from “of one of the two” to --of at least one of the two--.

	Claim 7:
	Line 1 is amended from “wherein at least one” to --wherein the transition region is one of two transition regions that are between the transducer and a respective reflector of the two reflectors, wherein at least one--.

	Claim 8 is cancelled.

	Claim 9:
	Line 3 is amended from “within at least one of the two transition regions.” to --within the transition region--.

	The amendments are provided to match the following annotations:
	1.	(Currently Amended) A SAW resonator, comprising two reflectors and a transducer arranged between the reflectors, wherein: 
a resonant space between the transducer and one of the two reflectors enables an occurrence of a first resonance and at least a second resonance of a comparable admittance to the first resonance, 
the at least one of the two reflectors, and the at least one of the two reflectors; and
the local finger period across each of the two reflectors has a maximum at a beginning of at least one of the two transition regions and has a slope towards an outer end that faces away from the transducer where the local finger period has a value below the maximum.

3.	(Currently Amended) The SAW resonator of claim 1, wherein the local finger period continuously decreases towards at least one of the two reflectors across 

4. 	(Currently Amended) The SAW resonator of claim 1, wherein the transition region[[s]] comprises 10 to 40 fingers, the 10 to 40 fingers being chosen from reflector fingers and transducer fingers.

5.	(Currently Amended) The SAW resonator of claim 1, wherein a mean finger period (PRM) of at least one of the two reflectors is greater than a mean finger period (PTM) of the transducer and 1.05 PTM > PRM > 1.00 PTM.
7.	(Currently Amended) The SAW resonator of claim 1, wherein the transition region is one of two transition regions that are between the transducer and a respective reflector of the two reflectors, wherein at least one of the two transition regions comprises a first number of reflector fingers (NF1Ref) and a second number of transducer fingers (NF2IDT), wherein NF1Ref < NF2IDT and the local finger period of the transducer has a maximum in a middle of the transducer wherein a respective slope of the local finger period between at least one of the two transition regions and the middle of the transducer is lower than a slope in at least one of the two transition regions.

8.	(Cancelled)
 
9.	(Currently Amended) The SAW resonator of claim 1, wherein the local finger period varies between a maximum (pmax) and a minimum (pmin) wherein 0.85 pmax ≤ pmin < pmax within 


Allowable Subject Matter
Claims 1-7 and 9-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowable as independent claim 1 has been amended to wholly incorporate material that was previously indicated as allowable from subsequently cancelled claim 8, and claims 10-16 were previously indicated as allowable. Additional amendments to claims 3-5 & 7 maintain consistency with the amended language of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samuel S Outten/Primary Examiner, Art Unit 2843